FILED
                             NOT FOR PUBLICATION                            APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KOMLAN DANIEL ADEDJE, a.k.a. Baba                No. 09-70024
Togbe Houetognon,
                                                 Agency No. A098-648-306
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Komlan Daniel Adedje, a native and citizen of Togo, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to remand

and dismissing his appeal from an immigration judge’s (“IJ”) decision finding he

had withdrawn, and therefore declining to consider, his application for asylum,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the BIA’s denial of a motion to remand. Malhi v. INS, 336 F.3d 989,

993 (9th Cir. 2003). We deny in part and dismiss in part the petition for review.

      Adedje does not challenge the BIA’s dispositive finding the IJ reasonably

refused to entertain a previously withdrawn asylum application that contained

incorrect information. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not specifically raised and argued in opening brief are waived).

      The BIA did not abuse its discretion in denying Adedje’s request to remand

on the basis of his claimed marriage because Adedje did not provide documentary

evidence of the marriage. See Malhi, 336 F.3d at 994 (applicant “must offer

evidence that is probative of the motivation for marriage, not just the bare fact of

getting married”).

      Finally, we lack jurisdiction to review Adedje’s claims of ineffective

assistance by former attorneys and another individual, as well as his due process

claims regarding the IJ’s conduct at his individual hearing, because he failed to

raise these issues to the BIA. See Barron v. Ashcroft, 358 F.3rd 674, 678 (9th Cir.

2004) (no jurisdiction over claims not presented below).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                    09-70024